                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

PANHANDLE MAINTENANCE, LLC,

                     Plaintiff,

v.
                                              Civil Action No. 2:21-CV-00312-SMV-KRS
3BEAR DELAWARE OPERATING-NM,
LLC

                    Defendant.



               ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW


      THIS CAUSE having come before the Court on the Unopposed Motion to Withdraw

(“Motion”), and the Court having reviewed the file, considered the Motion, and being fully

advised of the premises, hereby GRANTS the Motion.

      THEREFORE, IT IS ORDERED that Stephen Domas is hereby withdrawn as counsel

of record for 3 Bear Delaware Operating-NM, LLC.




                                  UNITED STATES MAGISTRATE JUDGE
Prepared by:

/s/ Stephen Domas
Stephen Domas, N.M. Fed. Bar #13-37
Jobediah Rittenhouse, NM Bar #153212
Tyler L. Weidlich, CO Bar #51706
(pro hac vice pending)
BEATTY & WOZNIAK, P.C.
500 Don Gaspar Ave
Santa Fe, NM 87505-2626
Telephone: (505) 983-4328
Facsimile: (505) 983-8547
Email: sdomas@bwenergylaw.com
       tweidlich@bwenergylaw.com

Attorney for Defendant 3Bear
Delaware Operating-NM, LLC


Stipulated to:


Via e-mail on July 1, 2021
Sean R. Calvert
Calvert Menicucci, P.C.
8804 Washington St., NE, Suite E
Albuquerque, NM 87113
Telephone: (505) 247-9100
Facsimile: (505) 247-9761
E-mail: scalvert@hardhatlaw.net

Attorney for Panhandle Maintenance, LLC




                                          2
